McFarland, J.,
delivered the opinion of the court..
This was a conviction for murder in the second degree. We are constrained to reverse the judgment for the error of the charge upon the question of alibi.. The Judge instructs the jury that the defense is a .good one, if clearly, fully, and certainly made out, though it be not made out beyond a reasonable doubt.. *663He was then asked to say to the jury, that if the proof of alibi raised a reasonable doubt of the defendant’s guilt he must be acquitted, which he refused to do.
This, as we have several times held, was erroneous. Whether the charge would have had any practical effect, we do not know, but the prisoner is entitled to a trial under a correct charge, and where the instructions asked are sound law, and have not been previously given, they should not be refused.
Judgment reversed.